DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1-9;
Species B: Figures 10-13. 
The species are independent or distinct because they are drawn to mutual exclusive characteristics of the power assisted folding device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10, 16-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different methodology of examination relating to the different structures and operations of the assisting mechanisms. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with to Mr. Paul Grassley on 2/04/2021.  A provisional election was made without traverse to prosecute the invention of Species A, claims 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 10 recites, “wherein in at least part of stroke of unfolding process” and appears to be missing a part of the phrase. 
Claim 2, lines 1-2 recites, “wherein in at least part of stroke of unfolding process” and appears to be missing a part of the phrase. 
Claim 6, line 13 recites, “wherein in at least part of stroke of unfolding process” and appears to be missing a part of the phrase. 
Claim 7, line 2 recites, “wherein in at least part of stroke of unfolding process” and appears to be missing a part of the phrase. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 recites, “a handle rotatably connected to the carrying member relative to a rotation axis”.  It is not clear how a handle is connected, “relative to a rotation axis”.  Does the Applicant mean that “a handle rotatably connected to the carrying member about to a rotation axis.” 
Claim 4 recites in the alternative either the first end or the second end of the assisting mechanism is connected to the carrying member or the handle.  Claim 4 then recites that “after the second end passes over the critical position” in lines 7 and 11.  It is not clear, if the second end of the assisting mechanism is the one connected to the handle, then how does it pass over the critical position? 
Claim 6 recites, “a carrying member setting as a blade holder”.  Does the applicant mean -- a carrying member configured as a blade holder--?  It is not understood what is meant by “setting”.
Claim 6 recites, “a handle rotatably connected to the blade holder.”  Since it is the handle that remains stationary and the blade holder rotates, it would appear that this 
Claim 9 recites in the alternative either the first end or the second end of the assisting mechanism is connected to the carrying member or the handle.  Claim 9 then recites that “after the second end passes over the critical position” in lines 7 and 11.  It is not clear, if the second end of the assisting mechanism is the one connected to the handle, then how does it pass over the critical position? 
Claim 20 recites, “wherein a portion of the blade holder where the blade is mounted is integrated.” It is not clear into what the blade holder is being integrated?


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,583,571. Although the claims at issue are not identical, they are not patentably distinct from each other because 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Onion (U.S. Patent 6,145,202). . 
In regards to claim 1, Onion discloses a power assisted folding device, comprising: a carrying member (blade tang 13); a handle (11) rotatably connected to the carrying member (blade tang) relative to a rotation axis (22), wherein the carrying 
In regards to claim 2, Onion discloses wherein, in at least part of stroke of folding process of the power-assisted folding device, the assisting mechanism generates a torque along the direction of folding relative to the rotation axis (claim 11; “wherein said bias element assists movement of said blade to a closed position”).
In regards to claim 3, Onion discloses wherein there is a critical position during the process of folding or unfolding the power-assisted folding device, and after the assisting mechanism passes over the critical position, the direction of the torque generated by the assisting mechanism relative to the rotation axis changes at least once between the direction of folding and the direction of opening (fig. 4).
In regards to claim 4, Onion discloses wherein the assisting mechanism (29) comprises a first end (e.g. 29a) and a second end (29b), wherein the first end (29a) is connected to the handle (11) and the second end (29b) is movably coupled to the carrying member (blade tang); or the second end is connected to the handle, and the first end is movably coupled to the carrying member; during the process of unfolding the 
In regards to claim 5, Onion discloses wherein the power-assisted folding device further comprises a cutting member (blade edge 35) arranged in the carrying member (blade/ blade tang).

Claims 1-8, 16-20 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Gringer (U.S. Patent 8,938,883)
In regards to claim 6, Gringer discloses a power-assisted folding knife, wherein the power-assisted folding knife comprises: a blade (28); a power-assisted folding device, comprising: a carrying member (18) setting as a blade holder; the blade (28) being arranged in the blade holder (18); a handle (12) rotatably connected to the blade holder (18) relative to a rotation axis (A1); wherein the blade holder (18) rotates relative to the handle (12) around the rotation axis in a direction of folding when folding the power-assisted folding knife, and the carrying member (18) rotates relative to the handle (12) around the rotation axis in a direction of opening (22; fig. 3) when unfolding the power-assisted folding knife; an assisting mechanism (50) connected to the carrying member (18) and the handle (12); wherein in at least part of stroke of unfolding process 
In regards to claims 2 and 7, Gringer discloses wherein in at least part of stroke of folding process of the power-assisted folding knife, the assisting mechanism (50) generates a torque along the direction of folding relative to the rotation axis (as the knife is moved back into the handle, the spring 50 will generate a resistive torque against the blade resisting the blade’s movement).
In regards to claims 3 and 8, Gringer discloses wherein there is a critical position during the process of folding or unfolding the power-assisted folding knife, and after the assisting mechanism passes over the critical position, the direction of the torque generated by the assisting mechanism relative to the rotation axis changes at least once between the direction of folding and the direction of opening (when the blade moves from the folded position to the open position and then back to the folded position, the direction of torque changes).
In regards to claim 16, Gringer discloses wherein the power-assisted folding knife further comprises a locking mechanism (actuator 20) for locking the blade holder in an unfolded position and/or a folded position; wherein the locking mechanism is a side lock or a back lock.
In regards to claim 17, Gringer discloses wherein the blade holder (18) is arranged with a blade-pushing pin (26); when unfolding the power-assisted folding knife, pushing the blade-pushing pin to overcome the torque along the direction of opening generated by the assisting mechanism (this intended use statement does not impart a structure as it is an apparatus claim).

In regards to claim 19, Gringer discloses wherein the blade is a trapezoidal blade (28; fig. 11).
In regards to claim 20, as best understood, Gringer discloses wherein a portion of the blade holder (18) where the blade is mounted (24) is integrated (into the blade holder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billado, Jr. (U.S. Publication 2014/0150268), herein referred to as Billado in view of Onion (U.S. Publication 2007/0068002). 
In regards to claim 6, Billado discloses a power-assisted folding knife, wherein the power-assisted folding knife comprises: a blade (26); comprising: a carrying member (18) setting as a blade holder; the blade (26) being arranged in the blade holder (18); a handle (12) rotatably connected to the blade holder (18) relative to a rotation axis (at 24); wherein the blade holder (18) rotates relative to the handle (12) around the rotation axis in a direction of folding (36) when folding the power-assisted 
Billado does not disclose an assisting mechanism connected to the carrying member and the handle; wherein in at least part of stroke of unfolding process of the power-assisted folding knife, the assisting mechanism generates a torque along the direction of opening relative to the rotation axis. Attention is directed to the Onion folding knife with assisted opening mechanism. Instead of having a carrying member for the blade, the carrying member or tang is integral with the blade.  The difference being that the blade is not separable from its carrying member.  Onion discloses the use of an assisting mechanism to provide an opening assist to the blade when the blade is manually rotated to the open position and applies a reverse bias to the blade to hold the blade in the closed position.   As both Billado and Onion are in the same field of folding pocket knives, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Onion to a removable folding knife such as shown by Billado to allow for a spring assisted opening mechanism on a knife with a replaceable blade, wherein the tang of Onion is comparable to the carrying member of Billado. 
Thereby the modified device of Billado discloses a power-assisted folding device with a power assisted opening mechanism (spring 150 Onion) connected to the carrying member (e.g. at the tang on Onion 152/ 18 Billado) and handle (12Billado /116 Onion). 
In regards to claims 2 and 7, the modified device of Billado discloses wherein in at least part of stroke of folding process of the power-assisted folding knife, the assisting 
In regards to claims 3 and 8, the modified device of Billado discloses wherein there is a critical position during the process of folding or unfolding the power-assisted folding knife, and after the assisting mechanism passes over the critical position, the direction of the torque generated by the assisting mechanism relative to the rotation axis changes at least once between the direction of folding and the direction of opening (e.g. when the blade moves from the folded position to the open position and then back to the folded position, the direction of torque changes).
In regards to claim 9, the modified device of Billado discloses wherein the assisting mechanism (150 Onion) comprises a first end (154) and a second end (152), wherein the first end (154) is connected to the handle (12 Billado /116 Onion). and the second end (152) is movably coupled to the blade holder (e.g. at the tang on Onion 152/ 18 Billado) or wherein the second end is connected to the handle, and the first end is movably coupled to the blade holder; during the process of unfolding the power-assisted folding knife, after the second end (152) passes over the critical position, the assisting mechanism generates the torque along the direction of opening relative to the rotation axis to provide assisting power for unfolding the power-assisted folding knife; during the process of folding the power-assisted folding knife, after the second end passes over the critical position, the assisting mechanism generates the torque along the direction of folding relative to the rotation axis to realize self-lock of the power-assisted folding knife (as modified by Onion; “When the blade 102 is moved a short distance away from the closed position, the assist spring 150 crosses "overcenter" and begins to bias the blade 102 toward the open position” see paragraph [0029]).

In regards to claim 16, the modified device of Billado discloses wherein the power-assisted folding knife further comprises a locking mechanism (158 Onion) for locking the blade holder in an unfolded position and/or a folded position; wherein the locking mechanism is a side lock or a back lock.
In regards to claim 17, the modified device of Billado discloses wherein the blade holder (e.g. at the tang on Onion 152/ 18 Billado) is arranged with a blade-pushing pin (108 Onion / 30 Billado); when unfolding the power-assisted folding knife, pushing the blade-pushing pin to overcome the torque along the direction of opening generated by the assisting mechanism (this intended use statement does not impart a structure as it is an apparatus claim).
In regards to claim 18, the modified device of Billado discloses wherein, the blade is replaceably mounted in the holder (see paragraph [0017]; e.g. at the tang on Onion 152/ 18 Billado).
In regards to claim 19, the modified device of Billado discloses wherein the blade (26) is a trapezoidal blade (fig. 1).
In regards to claim 20, as best understood, the modified device of Billado discloses wherein a portion of the blade holder (e.g. at the tang on Onion 152/ 18 Billado) where the blade is mounted is integrated (at 24).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Billado, Jr. (U.S. Publication 2014/0150268), herein referred to as Billado in view of Onion (U.S. Publication 2007/0068002) and in further regards to McHenry et al. (U.S. Patent 6,438,848), herein referred to as McHenry.   The modified device of Billado discloses the claimed invention except does not disclose what the elastic member is made of and therefore does not disclose that it is a steel wire.   Attention is also directed to the McHenry pocket knife.  McHenry discloses the use of a spring for automatically opening of the folding knife and that that spring is made of any suitable spring steel or wire.  McHenry therefore establishes that steel wires are known in the art for use of assisting the opening folding knives.  As both the spring of the modified device of Billado and the McHenry spring are being utilized in the same manner, it would have been obvious to one having ordinary skill in the art to have manufactured the Billado spring from a steel wire as a suitable strong elastic material that would have performed the intended function of assisting with the opening of the blade.  


Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 printout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAURA M LEE/           Primary Examiner, Art Unit 3724